Senior Judge BLOMMERS
(concurring):
I am comfortable with the result we reach for two reasons. First, in this case there is abundant evidence, independent of the statements attributed to Dillard by Wentz, to establish the existence of a conspiracy and the appellant’s involvement therein. And second, the defense at trial made no request to have Dillard produced as a witness once the trial judge ruled that out-of-court statements made by him could be introduced through the testimony of *716Wentz.1 See R.C.M. 701(e), 703(b)(1), 905(b)(4), and 906(b)(7). As Senior Judge Kastl pointed out, the credibility of Wentz’s testimony could be attacked through testimony by Dillard himself. Mil.R.Evid. 806.
The prosecution offered no evidence that Dillard was not available as a witness in this case. To permit Wentz to give live testimony about what one of his former co-conspirators allegedly said or did during the course of the alleged conspiracy without such a showing concerns me in light of the Sixth Amendment’s confrontation protection. See Borch, The Use of Co-Conspirator Statements Under the Rules of Evidence: A Revolutionary Change in Admissibility, 124 Mil.L.Rev. 163, 186-194 (Spring 1989). I write separately principally to expand on the point noted by Judge Kastl in Footnote 2 of his opinion, i.e., that the Inadi and Bourjaily2 cases are factually distinguishable from the situation we face in the instant case. I do not believe the holdings in those two cases constitute precedent that would necessarily bind the military to application of the “co-conspirator rule” in a case where the declarant was available as a witness.
In my judgment, the Inadi and Bourjaily decisions should be viewed as “fact-specific” when it comes to the confrontation privilege. I hold this view because of the rationale applied by the Supreme Court in reaching their holdings. As noted in our lead opinion, both cases involved conversations between various conspirators covertly tape-recorded while the conspiracy was in existence. Inadi involved lawfully intercepted and recorded telephone conversations between the various participants involved in a scheme to manufacture and distribute methamphetamine. The Court discussed the longstanding principles of law behind the “best evidence” rule; the preference for live testimony by a declarant as opposed to admission of his out-of-court statements. See, e.g., Ohio v. Roberts, 448 U.S. 56,100 S.Ct. 2531, 65 L.Ed.2d 597 (1980) (dealing with former testimony). The Court reasoned:
Those same principles do not apply to co-conspirators statements. Because they are made while the conspiracy is in progress, such statements provide evidence of the conspiracy’s context that cannot be replicated, even if the declarant testifies to the same matters in court. When the Government — as here — offers the statement of one drug dealer to another in furtherance of an illegal conspiracy, the statement often will derive its significance from the circumstances in which it was made. Conspirators are likely to speak differently when talking to each other in furtherance of their illegal aims than when testifying on the witness stand. Even when the declarant takes the stand, his in-court testimony seldom will reproduce a significant portion of the evidentiary value of his statements during the course of the conspiracy.
In addition, the relative position of the parties will have changed substantially between the time of the statements and the trial. The declarant and the defendant will have changed from partners in an illegal conspiracy to suspects or defendants in a criminal trial, each with information potentially damaging to the other. The declarant himself may be facing indictment or trial, in which case he has little incentive to aid the prosecution, and yet will be equally wary of coming to the aid of his former partners in crime. In that situation, it is extremely unlikely that in-court testimony will recapture the evidentiary significance of statements made when the conspiracy was operating in full force.
(Emphasis added.)
******
The admission of co-conspirators’ declarations into evidence thus actually fur*717thers the “Confrontation Clause’s very mission” which is to “advance ‘the accuracy of the truth-determining process in criminal trials.’ ” (Citations omitted.)
475 U.S. at 395-396, 106 S.Ct. at 1126.
Bourjaily, also a drug case, involved tape-recorded telephone conversations between the co-conspirators and an informant working for the Federal Bureau of Investigation. The conversations occurred during the course and in furtherance of the conspiracy. The Court noted the general rule requiring the prosecution to demonstrate both “the unavailability of the declarant and the ‘indicia of reliability’ surrounding the out-of-court declaration” before such statements can be admitted in evidence. 483 U.S. at 182, 107 S.Ct. at 2782. It reaffirmed its holding in Inadi eliminating the unavailability requirement, and further concluded that establishing independent indicia of reliability is not required either. “Accordingly we hold that the Confrontation Clause does not require a court to embark on an independent inquiry into the reliability of statements that satisfy the requirements of Rule 801(d)(2)(E).”3 483 U.S. at 183-184, 107 S.Ct. at 2783.
I am not yet convinced that the principles of law established by these two Supreme Court decisions should be applied across the board to all out-of-court statements made by co-conspirators. The rationale upon which the holding in Inadi is based as quoted above, in my judgment, simply does not apply when the manner in which the out-of-court statement is being offered is through live testimony from the lips of one of the defendant’s former co-conspirators.

. From a common sense standpoint, it seems incongruous to me to permit a challenge on confrontation grounds to the admission of a hearsay statement when there is no evidence of record that the declarant of that statement is unavailable to testify.


. Bourjaily v. United States, 483 U.S. 171, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987); United States v. Inadi, 475 U.S. 387, 106 S.Ct. 1121, 89 L.Ed.2d 390 (1986).


. That provision of the Federal and Military Rules of Evidence is the same.